USCA11 Case: 21-10898      Date Filed: 12/14/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10898
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTWAN BENTON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
           D.C. Docket No. 4:20-cr-00022-RSB-CLR-3
                    ____________________
USCA11 Case: 21-10898        Date Filed: 12/14/2021     Page: 2 of 2




2                      Opinion of the Court                21-10898


Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       D. Campbell Bowman, Jr., appointed counsel for Antwan
Benton in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief prepared
under Anders v. California, 386 U.S. 738 (1967). Our independent
review of the record reveals that counsel’s assessment of the rela-
tive merit of the appeal is correct. Because independent examina-
tion of the record reveals no arguable issues of merit, counsel’s mo-
tion to withdraw is GRANTED, and Benton’s conviction and sen-
tence are AFFIRMED.